IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,512


EX PARTE LASARO SANDOVAL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 49,915-B IN THE 181ST DISTRICT COURT

FROM POTTER COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to fifty years' imprisonment. The Seventh Court of Appeals dismissed his appeal.
Sandoval v. State, No. 07-06-00187-CR (Tex. App.-Amarillo 2006, no pet.). 
	Applicant contends that he was denied his right to appeal. We remanded this application to
the trial court and directed it to make findings of fact and conclusions of law and to order trial and
appellate counsel to respond to Applicant's claim.
	On remand, the trial court concluded that Applicant was denied his right to a meaningful
appeal. Although there is no response from trial counsel in the supplemental record, we find that
Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction
in Cause No. 49,915-B from the 181st Judicial District Court of Potter County. Applicant is ordered
returned to that time at which he may give a written notice of appeal so that he may then, with the
aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the sentence had
been imposed on the date on which the mandate of this Court issues. We hold that, should Applicant
desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the
trial court within 30 days after the mandate of this Court issues.

Delivered: March 9, 2011
Do Not Publish